jfourtlj Court of
                                    !§>nn Antonio,

                                         January 7,2015


                                      No. 04-14-00303-CR


                                         Santos Guevara,
                                            Appellant


                                                v.



                                       The Stale of Texas,
                                            Appellee


                                    Trial Court Case No. 5336


                                        ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on February 10. 2015. to the following panel:
Chief Justice Marion. Justice Angelini. and Justice Alvarez.    All parties will be notified of the
Court's decision in this appeal in accordance with TEX. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. Al']'. P. 39.8. Such a motion should be filed within ten (10)
days from the dale of this order.


       It is so ORDERED on January 7. 2015.



                                                             Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal o/ the said
court on this January 7. 2015.